DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 16/950,400 has claims 1-20 are pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 6-8, 10 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 12 and 18 of U.S. Patent No. 10623224. Although the claims at issue are not identical, they are not patentably distinct from each other because both patent and instant application discloses a change in the modulation scheme in order to improve quality of path. 
However, instant application independent claims 1, 10 and 15, fails to disclose “facilitating transmitting a first selection of the first modulation scheme on a first downlink control channel transmission, wherein the first selection of the first modulation scheme comprises an index number from a data structure comprising a first group of transform precoding enabled modulation schemes and a second group of transform precoding disabled modulation schemes and in response to a change in a signal to noise ratio indicated by the channel state information” which the patent 10623224 discloses.
It has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
	Regarding claims 6-8 and 14 the claims of the instant application are rejected on the ground of non-statutory double patenting as being unpatentable over corresponding claims 2-5  of patent no. 
Claims 2-4 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10623224  in view of Onggoasanusi et al. (Pub. No. US 2009/0262856 A1; hereinafter Ongg)
Regarding claims 2 and 17, Patent No. 10623224 fails to discloses the channel state information is based on user-equipment-specific reference signals. 
Ongg discloses the channel state information is based on user-equipment-specific reference signals. (See ¶0065, The UE 100 also transmits one or more reference signals, e.g., an uplink SRS that the eNodeB 150 may use to estimate the uplink channel quality.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Patent No. 10623224  to include the DM-RS signals can be used to determine channel quality. The motivation to combine is to increase the data rate and communication reliability by exploiting the spatial multiplexing gain or spatial diversity gain available in MIMO channels (See ¶0007).
Regarding claims 3 and 18, Patent No. 10623224  fails to discloses the user-equipment-specific reference signals comprise sounding reference signals. 
Ongg discloses the user-equipment-specific reference signals comprise sounding reference signals. (See ¶0065, The UE 100 also transmits one or more reference signals, e.g., an uplink SRS that the eNodeB 150 may use to estimate the uplink channel quality.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Patent No. 10623224  to include the DM-RS signals can be used to determine channel quality. The motivation to combine is to increase 
Regarding claims 4 and 19, Patent No. 10623224  fails to disclose the user-equipment-specific reference signals comprise demodulation reference signals.
Ongg discloses the user-equipment-specific reference signals comprise demodulation reference signals. (See ¶0065, The UE 100 also transmits one or more reference signals, e.g., an uplink SRS or a DMRS, that the eNodeB 150 may use to estimate the uplink channel quality.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Patent No. 10623224  to include the DM-RS signals can be used to determine channel quality. The motivation to combine is to increase the data rate and communication reliability by exploiting the spatial multiplexing gain or spatial diversity gain available in MIMO channels (See ¶0007).
Claims 5 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10623224  in view of Gandhi (Pub. No. US 2017/0332270 A1; hereinafter Gandhi).
Regarding claims 5 and 20, Patent No. 10623224  fails to disclose the channel state information comprises a computing channel quality indicator.
Ghandi discloses the channel state information comprises a computing channel quality indicator. (See ¶0102, UE 105a transmits periodic or aperiodic feedback of the channel's radio frequency (RF) conditions such as channel quality indication (CQI))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by patent to include the CQI is transmitted to the base station. The motivation to combine is efficiently change data rate based on modulation coding scheme  (See ¶0002).

Regarding claim 9, Patent No. 10623224  fails to disclose each modulation scheme of modulation schemes comprising the first modulation scheme and the second modulation scheme comprises a different respective spectral efficiency.
3GPP1 discloses each modulation scheme of modulation schemes comprising the first modulation scheme and the second modulation scheme comprises a different respective spectral efficiency. (Page 33, table 5.2.2.1-2; Page 66, table 6.1.4.1-1, each modulation order has a different respective spectral efficiency)
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the method and system disclosed by Patent No. 10623224  to include the modulation index is associated with modulation order, target code rate and efficiency. The motivation to combine is by indicating the right modulation scheme results in an effective channel code rate equally close to the code rate indicated by the CQI index (Page 33).
Regarding claim 16, Patent No. 10623224  fails to disclose the operations further comprise merging a first group of modulation coding entries that correspond to transform precoding with a second group of modulation coding entries that are associated with transform precoding disabled modulation schemes.
3GPP1 discloses the operations further comprise merging a first group of modulation coding entries that correspond to transform precoding  (Page 66 item 6.1.4.2, 0<Imcs<27 and transform precoding is disabled and MCS-TABLE-PUSCH is not set to 256QAM) with a second group of modulation coding entries that are associated with transform precoding disabled modulation schemes. (Page 66, item 6.1.4.2, 0<Imcs<27 and transform precoding is enabled and MCS-TABLE-PUSCH transform precoding is set to 256QAM)
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the method and system disclosed by Patent No. 10623224  to include the modulation index is associated with modulation order, target code rate and efficiency. The motivation to combine is by indicating the right modulation scheme results in an effective channel code rate equally close to the code rate indicated by the CQI index (Page 33).
Claims 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10623224  in view of Saito et al. (Pub. No. US 2020/0259609 A1; hereinafter Saito).
Regarding claim 11, Patent No. 10623224  fails to disclose the uplink transmission comprises a multi- antenna transmission.
Saito discloses the uplink transmission (See ¶0080, Radio base station 10 receives the reference signal in step S21 from user terminal 20 and measures channel quality using the reference signal (step S22).) comprises a multi- antenna transmission. (See ¶102, identifies DMRS ports #1 to #4 to which CW #0, which is the high-quality CW, is assigned.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Patent No. 10623224  to include the uplink transmission comprises of multi-antenna. The motivation to combine is to efficiently utilize demodulation reference signal ports associated with a high-quality codeword corresponding to a value indicating highest communication quality (See ¶0011).
Regarding claim 12, Patent No. 10623224  fails to disclose the multi-antenna transmission comprises at most four antenna ports.
 (See ¶102, identifies DMRS ports #1 to #4 to which CW #0, which is the high-quality CW, is assigned.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Patent No. 10623224  to include the uplink transmission comprises of multi-antenna. The motivation to combine is to efficiently utilize demodulation reference signal ports associated with a high-quality codeword corresponding to a value indicating highest communication quality (See ¶0011).
Claims 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10623224  in view of Kim et al. (Pub. No. US 2014/0169297 A1; hereinafter Kim).
Regarding claim 13, U.S. Patent No. 10623224  fails to disclose the indication comprises an index number from a data structure.
Kim discloses the indication comprises an index number from a data structure. (See ¶0185, MCS index file transmitted though a DL control channel; table 6 is data structure table)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify determine using the SINR to change the modulation of transmission to include indicating the new modulation. The motivation to combine is in order to increase the data transmission amount as well as to efficiently use radio resources (See ¶0007).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10873490. Although the claims at issue are not identical, they are not patentably distinct from each other because both patent and instant application discloses a change in the modulation scheme in order to improve quality of path.
	However, instant application independent claims 1, 10 and 15, fails to disclose “in response to a change in a signal to noise ratio indicated by the channel state information, selecting a second 
It has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claims 2-9, 11-14 and 16-20 the claims of the instant application are rejected on the ground of non-statutory double patenting as being unpatentable over corresponding claims 2-9, 11-17 and 19-20 of patent no. 10873490, respectfully. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-9, 11-17 and 19-20 of patent 10873490 discloses similar scope of invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5, 10, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi (Pub. No. US 2017/0332270 A1; hereinafter Gandhi) in view of Kim et al. (Pub. No. US 2014/0169297 A1; hereinafter Kim).
Regarding claims 1, 10 and 15, Gandhi discloses base station equipment, comprising: a processor; (See ¶0063, processor) and a memory (See ¶0063, memory) that stores executable instructions that, when executed by the processor, (See ¶0063, processor 210 is configured to execute a set of computer-readable instructions stored on the memory 225) facilitate performance of operations, comprising: in response to a change in a signal to noise ratio indicated by channel state information for an uplink data transmission, selecting a second modulation scheme for the uplink data transmission; (2017/0332270 A1-See ¶0071, Upon receiving a Sounding Reference Signal (SRS) on the UL channel from the UE 105a, the eNodeB 110a measures a SRS SINR, according to known methods. The SRS SINR is then used as an estimate of the UL_SINR; See ¶0073, the eNodeB 110a selects an UL MCS based on the Updated UL-SINR; See ¶0089)  and transmitting a selection of the second modulation scheme via a channel transmission (See ¶0075, SE_Corr parameter for the UE 105a served by the eNodeB 110a at each TTI, based on the assigned MCS for UL transmission by the UE 105a. The determined SE_Corr at each TTI is then used in equation (1) to update the UL-SINR and subsequently modify the MCS; interpreted the base station assign (corresponds to transmit) the UE the modified MCS)
However, Gandhi fails to disclose the indication of the modulation scheme via a second downlink control channel transmission not via radio resource control signaling, the second modulation 
Kim disclose the indication of the modulation scheme via a second downlink control channel transmission not via radio resource control signaling, (See ¶0184, the MSC index may indicate the same TBS although a different modulation scheme is used at a switching point at which the modulation scheme is changed, such that the MCS index can efficiently operate in various channel environments. The amount of information capable of being transmitted during a unit time may be slightly changed at a switching point at which the modulation scheme is changed, as compared to SINR (Signal to Interference plus Noise Ratio) variation; See ¶0215, the IMCS field is transmitted through a DCI format of a PDCCH signal.) the second modulation scheme is different from a first modulation scheme that is used to transmit via a first downlink control channel transmission. (See ¶0184, the MSC index may indicate the same TBS although a different modulation scheme is used at a switching point at which the modulation scheme is changed, such that the MCS index can efficiently operate in various channel environments. The amount of information capable of being transmitted during a unit time may be slightly changed at a switching point at which the modulation scheme is changed, as compared to SINR (Signal to Interference plus Noise Ratio) variation; See ¶0244, The eNB modulates and transmits DL data (e.g., DL-SCH signal) according to the modulation order and TBS notified to the UE through IMCS; See ¶0222, the received control information may be configured to use MCS signaling supporting 64 QAM instead of 256 QAM. That is, even when the UE supporting 256 QAM receives the SPS C-RNTI—masked PDCCH signal, DL data scheduled by a PDCCH signal is modulated into 64 QAM but not 256 QAM, and the UE may demodulate DL data on the basis of 64 QAM.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify determine using the SINR to change the modulation of transmission to 
Regarding claims 5 and 20, Gandhi discloses the channel state information comprises a computing channel quality indicator. (See ¶0102, UE 105a transmits periodic or aperiodic feedback of the channel's radio frequency (RF) conditions such as channel quality indication (CQI))
Regarding claim 13, Ghandi fails to disclose the indication comprises an index number from a data structure.
Kim discloses the indication comprises an index number from a data structure. (See ¶0185, MCS index file transmitted through a DL control channel; table 6 is data structure table)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify determine using the SINR to change the modulation of transmission to include indicating the new modulation. The motivation to combine is in order to increase the data transmission amount as well as to efficiently use radio resources (See ¶0007).
Claims 2-4 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ghandi in view of Kim and, further in view of Onggoasanusi et al. (Pub. No. US 2009/0262856 A1; hereinafter Ongg)
Regarding claims 2 and 17, Gandhi in view of Kim fails to discloses the channel state information is based on user-equipment-specific reference signals. 
Ongg discloses the channel state information is based on user-equipment-specific reference signals. (See ¶0065, The UE 100 also transmits one or more reference signals, e.g., an uplink SRS that the eNodeB 150 may use to estimate the uplink channel quality.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Ghandi in view of Kim to include the DM-RS signals can be used to determine channel quality. The motivation to combine is to increase 
Regarding claims 3 and 18, Gandhi in view of Kim fails to discloses the user-equipment-specific reference signals comprise sounding reference signals. 
Ongg discloses the user-equipment-specific reference signals comprise sounding reference signals. (See ¶0065, The UE 100 also transmits one or more reference signals, e.g., an uplink SRS that the eNodeB 150 may use to estimate the uplink channel quality.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Ghandi in view of Kim to include the DM-RS signals can be used to determine channel quality. The motivation to combine is to increase the data rate and communication reliability by exploiting the spatial multiplexing gain or spatial diversity gain available in MIMO channels (See ¶0007).
Regarding claims 4 and 19, Ghandi in view of Kim fails to disclose the user-equipment-specific reference signals comprise demodulation reference signals.
Ongg discloses the user-equipment-specific reference signals comprise demodulation reference signals. (See ¶0065, The UE 100 also transmits one or more reference signals, e.g., an uplink SRS or a DMRS, that the eNodeB 150 may use to estimate the uplink channel quality.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Ghandi in view of Kim to include the DM-RS signals can be used to determine channel quality. The motivation to combine is to increase the data rate and communication reliability by exploiting the spatial multiplexing gain or spatial diversity gain available in MIMO channels (See ¶0007).
s 6-7, 9, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi in view of Kim and, further in view of 3GPP1 (3GPP TS 382.14;published on March 2018; hereinafter 3GPP1).
Regarding claim 6, Gandhi in view of Kim fails to disclose the first modulation scheme is a transforming precoding enabled modulation scheme, and the second modulation scheme is a transform precoding disabled modulation scheme.
3GPP1 discloses the first modulation scheme is a transforming precoding enabled modulation scheme, (Page 66, item 6.1.4.2, 0<Imcs<27 and transform precoding is enabled and MCS-TABLE-PUSCH transform precoding is set to 256QAM) and the second modulation scheme is a transform precoding disabled modulation scheme. (Page 66 item 6.1.4.2, 0<Imcs<27 and transform precoding is disabled and MCS-TABLE-PUSCH is not set to 256QAM)
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the method and system disclosed by Kim in view of Ghandi to include the modulation index is associated with modulation order, target code rate and efficiency. The motivation to combine is by indicating the right modulation scheme results in an effective channel code rate equally close to the code rate indicated by the CQI index (Page 33).
Regarding claim 7, Gandhi in view of Kim fails to disclose the first modulation scheme is a transform precoding disabled modulation scheme, and the second modulation scheme is a transform precoding enabled modulation scheme.
3GPP1 discloses the first modulation scheme is a transform precoding disabled modulation scheme, (Page 66 item 6.1.4.2, 0<Imcs<27 and transform precoding is disabled and MCS-TABLE-PUSCH is not set to 256QAM) and the second modulation scheme is a transform precoding enabled modulation scheme. (Page 66, item 6.1.4.2, 0<Imcs<27 and transform precoding is enabled and MCS-TABLE-PUSCH transform precoding is set to 256QAM)

the claimed invention to modify the method and system disclosed by Kim in view of Ghandi to include the modulation index is associated with modulation order, target code rate and efficiency. The motivation to combine is by indicating the right modulation scheme results in an effective channel code rate equally close to the code rate indicated by the CQI index (Page 33).
Regarding claim 9, Ghandi in view of Kim fails to disclose each modulation scheme of modulation schemes comprising the first modulation scheme and the second modulation scheme comprises a different respective spectral efficiency.
3GPP1 discloses each modulation scheme of modulation schemes comprising the first modulation scheme and the second modulation scheme comprises a different respective spectral efficiency. (Page 33, table 5.2.2.1-2; Page 66, table 6.1.4.1-1, each modulation order has a different respective spectral efficiency)
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the method and system disclosed by Kim in view of Ghandi to include the modulation index is associated with modulation order, target code rate and efficiency. The motivation to combine is by indicating the right modulation scheme results in an effective channel code rate equally close to the code rate indicated by the CQI index (Page 33).
Regarding claim 14, Ghandi in view of Kim fails to disclose the index number is associated with a waveform selection indicator, a modulation order number, a code rate, and a spectral efficiency number.
3GPP1 discloses the index number is associated with a waveform selection indicator, a modulation order number, a code rate, and a spectral efficiency number. (Page 66, table 6.1.4.1.1-1, shows the MCS index is associated with modulation order, target code rate and spectral efficiency number)

the claimed invention to modify the method and system disclosed by Kim in view of Ghandi to include the modulation index is associated with modulation order, target code rate and efficiency. The motivation to combine is by indicating the right modulation scheme results in an effective channel code rate equally close to the code rate indicated by the CQI index (Page 33).
Regarding claim 16, Ghandi in view of Kim fails to disclose the operations further comprise merging a first group of modulation coding entries that correspond to transform precoding with a second group of modulation coding entries that are associated with transform precoding disabled modulation schemes.
3GPP1 discloses the operations further comprise merging a first group of modulation coding entries that correspond to transform precoding  (Page 66 item 6.1.4.2, 0<Imcs<27 and transform precoding is disabled and MCS-TABLE-PUSCH is not set to 256QAM) with a second group of modulation coding entries that are associated with transform precoding disabled modulation schemes. (Page 66, item 6.1.4.2, 0<Imcs<27 and transform precoding is enabled and MCS-TABLE-PUSCH transform precoding is set to 256QAM)
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the method and system disclosed by Kim in view of Ghandi to include the modulation index is associated with modulation order, target code rate and efficiency. The motivation to combine is by indicating the right modulation scheme results in an effective channel code rate equally close to the code rate indicated by the CQI index (Page 33).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ghandi in view of Kim and, further in view of Li et al. (Pub. No. US 2016/0219600 A1; hereinafter Li)
Regarding claim 8, Ghandi in view of Kim fails to disclose the selection is indicated via at most six bits.
(See ¶0107, using 6 bits to support MCS information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the method and system disclosed by Ghandi in view of Kim to
include the DCI information about the MCS is 6 bits. The motivation to combine is to efficiently modify
processing way of MCS to support for 256QAM (See ¶0007).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ghandi in view of Kim, and further in view of Saito et al. (Pub. No. US 2020/0259609 A1; hereinafter Saito).
Regarding claim 11, Ghandi in view of Kim fails to disclose the uplink transmission comprises a multi- antenna transmission.
Saito discloses the uplink transmission (See ¶0080, Radio base station 10 receives the reference signal in step S21 from user terminal 20 and measures channel quality using the reference signal (step S22).) comprises a multi- antenna transmission. (See ¶102, identifies DMRS ports #1 to #4 to which CW #0, which is the high-quality CW, is assigned.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Ghandi in view of Kim to include the uplink transmission comprises of multi-antenna. The motivation to combine is to efficiently utilize demodulation reference signal ports associated with a high-quality codeword corresponding to a value indicating highest communication quality (See ¶0011).
Regarding claim 12, Ghandi in view of Kim fails to disclose the multi-antenna transmission comprises at most four antenna ports.
Saito discloses the multi-antenna transmission comprises at most four antenna ports. (See ¶102, identifies DMRS ports #1 to #4 to which CW #0, which is the high-quality CW, is assigned.)
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. (Pub. No. US 2007/0104129 A1)- ADCM 204-1 may select different MCS for each data channel regardless of a SNR for the data channel. For example, some wireless systems may switch an MCS in response to changes in the SNR for the data channel. Transmitter node 102 and/or receiver node 120 may periodically measure characteristics of the data channel, and provide channel information updates.
Kuri et al. (Pub. No. US 2009/0109999 A1)- Adaptive control section 113 changes the reference table according to the INR indicated by the CQI. When the INR is equal to or higher than the threshold (in the case of high INR), adaptive control section 113 refers the table of FIG. 10. When the INR is lower than the threshold (in the case of low INR), adaptive control section 113 refers to the table of FIG. 3. Therefore, when adaptive control section 113 selects one of a plurality of combinations of modulation schemes and repetition factor according to the SINR, adaptive control section 113 changes the combinations for the same SINR, depending on whether the INR is high or low.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472